Citation Nr: 1605738	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis, claimed as secondary to cellulitis.

2.  Entitlement to service connection for gastroesophageal disorder (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to July 1992 and May 2006 to October 2006.  The relevant DD Form 214 confirms overseas duty in support of Operation Iraqi Freedom.  The record also shows that he had service with the Air Force Reserve in the years from 1993 to October 2007, to include active duty dates on many occasions.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

An April 2011 hearing was held before a Decision Review Officer at the RO.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.At the Board hearing on October 14, 2015, the Veteran withdrew his appeal as to the issue of service connection for sinusitis, claimed as secondary to cellulitis.

2.  The evidence establishes that the Veteran's GERD began during and has continued since his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the appellant for service connection for sinusitis, claimed as secondary to cellulitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to the issue of service connection for sinusitis, claimed as secondary to cellulitis, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim for service connection for GERD has been accomplished.

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Analysis

The Veteran is seeking service connection for GERD.  

Initially, the Board will first consider whether service connection is warranted based on incurrence during service.  The service treatment records (STRs) were reviewed but fail to describe any complaints of a gastrointestinal (GI) nature.  When examined in September 2006, the Veteran's only GI complaint was of decreased appetite.  As such, the record does not reveal that he received any medical treatment for GI complaints during service.  However, lack of medical treatment in service alone does not determine whether service connection is warranted.  

The Veteran may also establish the presence of symptomatology by his own lay testimony.  The Court has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the record includes the Veteran's description at hearings in 2011 and in 2015 of first experiencing GERD symptoms while in the United Arab Emirates (UAE).  In the middle of the night his symptoms woke him up, and he had a mouthful of vomit.  He went to the clinic but they had nothing to give him, so he was told to use over-the-counter medications.  He was seen at VA afterwards and was prescribed Nexium at first and later Omeprazole.  

Review of the record shows GI complaints upon VA records at least from 2007 forward and the use of medications to the present day to control his symptoms.  It is noted that the onset date for GERD was almost always listed as 2006.  

Therefore, throughout the evidence of record, the Veteran has consistently related his current GERD to a period when he was on active duty.  The medical evidence supports his assertion that his GERD complaints have continued ever since his discharge.  The Board concludes that while his condition may not have been diagnosed during service, it was noted shortly thereafter and medication for the condition continues to the present day.  The Board finds that the record does not contain any suggestion of an alternative, conflicting date of onset of symptoms.  

As the Veteran's testimony has been consistent, the Board finds no reason to doubt the veracity or credibility of such.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed Cir. 2006).  Therefore, the Board finds that the Veteran's statements are credible to establish that his symptoms of GERD began while he was still in active service and have continued to the present day.  

						(CONTINUED ON NEXT PAGE)

ORDER

The appeal as to the issue of service connection for sinusitis, claimed as secondary to cellulitis, is dismissed.

Service connection for GERD is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


